Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
                   Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 12-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feinstein (US 2012/0249595) in view of Lee et al. (US 20100085318).
Regarding claims 1, 9, 15, discloses a method comprising: identifying an origination point for a selection shape (see [0042] FIG. 1 shows an example of a virtual display 20 which contains several graphic items 22, 24 and 26. In a typical area selection operation, the user must define a selected area 30 by depicting two opposite corners 32 and 34 of a rectangular boundary) wherein the origination point is a location on a user interface where the selection shape is to be surfaced and anchored to, wherein the user interface displays a plurality of groupings of content (see figs. 1, 2, FIG. 1 shows an example of a virtual display 20 which contains several graphic items 22, 24 and 26. In a typical area selection operation, the user must define a selected area 30 by depicting two opposite corners 32 and 34 of a rectangular boundary. Two opposite corners define a unique at least two groupings having a portion outside the capture area (see figs. 1, 9, provides automatic boundary adjustment for the area selection to reduce the effect of unwanted truncation of the contents within the selected area); (see figs. 1, 9, wherein the group content 22, 24, 26, and the capture content is 24; therefore the grouping of content includes a portion outside the capture area (32, 34) ; or the fig. 5, the grouping of the content (area 20)  includes a portion outside the capture area 42); and in response to identifying every grouping of content having the portion outside the capture area, capturing the portion outside the capture area with the first content (see figs. 2D and 5, [0062] Since the virtual display 20 is adjusted to fit the width of the screen view 42, see fig. 9, wherein the system may need to zoom out the virtual display 20 if the boundaries 30 and 31 go beyond the screen at the current zoom level. The system then prompts the user to accept the modified boundary 31).
However, Feinstein (US 2012/0249595) does not disclose every grouping of content having the portion outside the capture area is entirely captured. 
Lee et al. discloses a plurality of grouping of content, wherein every grouping of content having the portion outside the capture area is entirely captured (see fig. 4A, 4D). (FIG. 4D, after highlighting the representative images selected by the closed loop drawing event, the control unit 160 may combine and reproduce the content objects represented by the representative images by replacing the combined content objects with new content objects and new representative images corresponding to the 
It would have been obvious to the skilled in the art at the time of the invention to provide every grouping of content having the portion outside the capture area is entirely captured in Feinstein as suggested by Lee et al., the motivation in order to capturing all the desire objects.
Regarding claims 5/12/18, the combination of Feinstein (US 2012/0249595) and Lee et al. (US 20100085318),  discloses the method of claim 1, further comprising: receiving a selection of the grouping of content; and removing the selected a grouping of the first content from the capture area (see Area selection within the contents of a displayed file is typically associated with many user interface functions, including Cut and Paste, Drag and Drop, Copy, Highlight, Zoom in, and Delete. Both the Cut and Paste and Copy operations are used to select a portion of the display and copy it into another place of the same display or via the common clipboard onto other active or inactive applications of the device. The Cut and Paste operation causes the originally selected area to be deleted while the Copy operation preserves the originally selected area).
Regarding claims 6, the combination of Feinstein (US 2012/0249595) and Lee et al. (US 20100085318), discloses the method of claim 1, wherein the selection shape comprises capture zones (see fig. 2, area 42, and area 52). 
	Regarding claim 7, 8, the combination of Feinstein (US 2012/0249595) and Lee et al. (US 20100085318), discloses the method of claim 6, 1, respectively, further comprising: receiving indicia of expansion selecting one of the capture zones of the selection shape (a virtual display 20 which contains several graphic items 22, 24 and 26. In a typical area selection operation, the user must define a selected area 30 by depicting two opposite corners 32 and 34 of a rectangular 
Regarding claims 13, 14/19, 20, see rejection above of claims 7, 8, respectively.
Claims 2, 3, 10, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feinstein (US 2012/0249595), Lee et al. (US 20100085318) in view of Rodrigues et al. (US 20180302232).
Regarding claims 2, 3/10/16, Feinstein (US 2012/0249595), Lee et al. (US 20100085318), discloses the method of claims 1/9/15, respectively.
Feinstein does not disclose grouping of content comprises ink strokes; and/or performing ink analysis on the ink strokes to identify groupings of the content, the grouping of content being identified as a grouping by the ink analysis. 
Rodrigues et al. disclose when processing bandwidth is large enough for it to be possible to analyze the inking within the time it takes for the ink to be rendered in real-time, an ink analysis could be carried out to determine groupings of ink strokes. For example, ink analysis can be used to identify letters, words, sentences, paragraphs, and/or drawings from the ink strokes. Ink analysis can use the characteristics of the ink strokes (e.g., weight, direction, pressure, color, and the like) and, in some cases, context, to determine groupings of strokes (see par. 37).
It would have been obvious to the skilled in the art at the time of the invention to provide groupings of ink strokes in Feinstein, Lee et al. as suggested by Rodrigues et al., the motivation in order to identify letters, words, sentences, paragraphs, and/or drawings from the ink strokes.
. 
Claims 4, 11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feinstein (US 2012/0249595), Lee et al. (US 20100085318) in view of Joshi (US 2013/0127825).
Regarding claims 4/11/17, Feinstein (US 2012/0249595), Lee et al. (US 20100085318), discloses the method of claim 1/9/15, respectively.
Feinstein, Lee et al., does not disclose performing a proximity calculation to identify content within a proximity distance threshold of the capture area. 
Markiewicz et al. discloses devices may support proximity detection. In other words, these devices may be able to detect when an object, such as a finger or stylus, is within some threshold distance of the surface of the device without actually being in contact with the surface. At least some embodiments of the roll gesture methods as described herein, may leverage this proximity detection capability, when provided, to detect multitouch gestures, such as the selection and motion gestures described for the roll gestures, based on proximity to the surface of the multitouch device rather than, or in addition to, actual contact with the surface.
It would have been obvious to the skilled in the art at the time of the invention to provide identify content within a proximity distance threshold in Feinstein, Lee et al. as suggested by Joshi, the motivation in order to these devices may be able to detect when an object, such as a finger or stylus, is within some threshold distance of the surface of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590.  The examiner can normally be reached on M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAN N CHOW/Primary Examiner, Art Unit 2623